In this action of tort for personal injuries sustained in a motor vehicle accident, the plaintiff by exception raises the question as to whether the trial court was in error in instructions given the jury relating to the burden of proof and in refusing to instruct the jury on this point as requested by him. In our view the judge gave adequate instruction on the burden resting upon the plaintiff and properly defined the meaning of “fair preponderance of the evidence.” The judge’s charge was sufficient to enable the jury to resolve any “doubt whether a fair preponderance of the evidence established the essential facts.” Callahan v. Fleischman Co. 262 Mass. 437, 438 — 439. Mahoney v. Boston Elev. Ry. 271 Mass. 274, 280.

Exceptions overruled.